3/31/2020                                Satanic Washington
                      Case 2:20-cv-00509-RAJ     Document   State1-5
                                                                  - Archived Temple
                                                                         Filed      Chapter - Posts
                                                                                04/03/20       Page 1 of 3

    Satanic Washington State - Archived Temple Chapter
    March 21 at 12:34 AM ·
    Well, I think I gave them long enough.
    ---
    Hail Satan! This is ADJ.
    Until recently, social media for TST WA was my responsibility. Although no one has told me so directly, I don't
    think that's still actually the case, and I don't think I'm a member of TST anymore whatsoever.
    Now, I say "I don't think" because I never got a phone call, email, or text message telling me that I have been
    removed, and as you can see, I didn't get my FB admin privileges revoked.
    But I *did* get denied access to the group Discord server about a week ago, along with several other people, and
    I've been told there was Zoom meeting (that I still haven't watched) where the "senior leaders" who kicked us out
    without notice talked about us to the rest of the membership without us being able to be present.
    Our violation, ironically enough, was not trusting our leadership. This is ironic because we're Satanists, and you'd
    think a healthy distrust of leadership would be assumed, if not a prerequisite.
    It's also ironic because we were asked to trust people who couldn't be bothered to remove me or the others they
    kicked out from all the stuff we as active members had access to. Just yesterday, another person who got kicked
    out tweeted accidentally from the official account because they were still logged in (then undid). Heck, the same
    person saved the Memes page from getting deleted by removing everyone else as an admin before that could
    happen.
    Actually, that's a great segue. Because apparently the first thing "Senior Leadership" did once they remembered
    we have a Twitter is change the description in the profile. Now, it's "Washington State Chapter of the Satanic
    Temple". Nothing wrong with that. But until a few days ago it was: "Satan stands as the ultimate icon for selfless
    revolt. We oppose irrational, unjust hierarchies like white supremacy, patriarchy, ableism, and cishet normality."
    That's not a coincidence.
    The reason the Memes page was going to get axed was because it was "fucking up" by talking about
    transphobia too much, instead of being only "about Satanism" like, I guess, saying "Hail Satan" when people
    sneeze or something. So remember that the next time the Mormon church calls your gender identity a work of
    the devil or TST WA goes out to a pride event: it's actually got nothing to do with you.
    The messaging isn't the only thing.
    The only reason I didn't let my morbid curiosity about how long I'd stay an admin run indefinitely is that after a
    bunch of us got kicked out for questioning leadership on a different issue (whether we should apologize to a
    former prominent member for continuing—consciously, subconsciously, and accidentally—to use their image to
    promote chapter after they left due to months of unaddressed sexual harassment three years ago), after *that*,
    former and inactive members came out of the woodwork describing how, for example, still-active member
    Pockets made their partner feel uncomfortable by refusing to use their pronouns, or how member Angel said her
    pronouns should be obvious if she spread her legs. Tarkus Claypool, who has one of two official positions that
    exist in the chapter as "Media Liaison" personally told us to take down an image of TERFs being bootlickers to
    patriarchy, apparently due to transphobia, although he denied that was the case when asked to his face.
    We'd known that at higher levels in TST's pyramid, there was disrespect or outright hostility to trans people and
    queer issues based on Lucien Greaves / Doug Misicko opposition to including trans education as part of our
    curriculum for Tacoma's After School Satan. But LG Doug is a garbage person in so many ways, that's not a
    surprise. It was only after being made to leave that this pattern of years of behavior locally became more
    obvious, and a lot of us found out we weren't the only ones to feel this way or to have been treated this way.
    Other people were lied to, lied about, or otherwise mistreated and isolated over the years, and it's real shitty to
    find out that Barrett, who you thought was your friend was coming to check on you and see how your mental
    health was doing but actually only there because Tarkus sent him to feel you out about how you felt about Tarkus

https://www.facebook.com/TheSatanicTempleWashington/posts/2908371459185891?__tn__=K-R                                      1/3
3/31/2020                                Satanic Washington
                      Case 2:20-cv-00509-RAJ     Document   State1-5
                                                                  - Archived Temple
                                                                         Filed      Chapter - Posts
                                                                                04/03/20       Page 2 of 3
    so Tarkus could kick you out of everything without telling any other members he'd done it, then lie and say you
    wanted to quit.
    If it sounds incredible that all of this could be going on in what is The Satanic Temple's Oldest Continuous
    Chapter™, you may want to go peruse some of the group photos from years past. The world is full of
    coincidences, but the fact that very few of people continue to show up year after year makes sense when you
    notice that a lot of those people who show up every year really like to make excuses for police brutality,
    disrespect trans people, and/or care more about protecting hierarchy of an organization than protecting the
    people who make up that organization.
    TST WA is volunteers. When you treat people like shit, they'll leave. So, literally, hundreds of people have. And
    those that remain and who cling on to leadership are baffled why in the world no one sticks around or why they
    have to keep kicking people out who read the Seven Tenets and the sales pitch of the tenets and want to actually
    follow through on pursuing justice ahead of laws or institutions without understanding what Satanism is really
    about: making sure that LG Doug and Malcolm Jarry / Cevin Soling get to keep wetting their beaks in Salem
    without actually stirring up too much trouble.
    I'll make a separate post about LG Doug and his history of virulent antisemitism, defense of literal spouse-
    beating Neo-Nazis, and weird coziness with the alt-right in general. There's a ton of documentation out there
    already, and to a lesser extent MJ Cevin's defense of school segregation, being interviewed by white
    supremacist Stegan Moleneaux a couple of times, and making a documentary about trying to fulfill a prophecy of
    a cargo cult because they're so easy to control. (No, really: https://www.imdb.com/title/tt5465690/).
    But until recently, a lot of us who worked very hard thought maybe we were getting one over on the Lords of
    Salem by taking their progressive grift and taking it sincerely instead of cynically to be able to help people. What
    we learned instead was that actually trying to live up to principles like the #SixthTenet ("People are fallible. If one
    makes a mistake, one should do one's best to rectify it and resolve any harm that might have been caused.")
    could lead to a member of five years being kicked out without warning for saying in a Facebook comment that
    someone deserved an apology. We learned that you could be kicked out for being cc'd on an email. And we
    learned that you could be kicked out for dating someone that was cc'd on an email.
    We also learned that, wouldn't you know it "petty organizational autocracy" and "rigid centralized authority" is
    actually the entire business plan of TST, as helpfully drawn for us all by chapter head Siri Sanguine and then
    confirmed with a flowchart afterward.
    We learned that all of the problems we thought we were trying to fix were features, not bugs, of the structure,
    using volunteer labor and talent to funnel resources toward people so they could get nudes sent to them on
    Twitter and fuss about not getting a Blue Checkmark, lose every legal case they take to court, and launch an
    internet TV service that would probably already pivoted to goth aesthetic porn if coronavirus hadn't made that
    less feasible.
    Anyway, here we are. It's Friday night. The world is ending, we're quarantined, so strap in and read some articles
    about why The Satanic Temple chooses to suck so bad and can't help but mistreat people who want to be fight
    unjust hierarchy and arbitrary tyranny.
    (I bet they'll try to get in touch with me now.)
            Evergreen Memes for Queer Satanic Fiends
            March 14 at 9:59 PM ·

            **This page is no longer affiliated with The Satanic Temple.**

            Ave Satanas!

            I was recently notified that talking about transphobes and ableism was considered not to be relevant to The Satanic
            Temple's "International Council" in Salem or to the local chapter in Washington State.

            So by talking about leftist politics like how "The struggle for justice is an ongoing and necessary pursuit that should prevail
            over laws and institutions," this page wasn't being Satanic.

            Specifically:
            "(IC is aware of how badly the allies page is fucking up), isn't worried about being labelled a criminal (and endorses
https://www.facebook.com/TheSatanicTempleWashington/posts/2908371459185891?__tn__=K-R                                                         2/3
3/31/2020                                Satanic Washington
                      Case 2:20-cv-00509-RAJ     Document   State1-5
                                                                  - Archived Temple
                                                                         Filed      Chapter - Posts
                                                                                04/03/20       Page 3 of 3
            negative and unrelated leftist politics on TST-affiliated social media). TST WA Allies should be about Satanism. On March
            4th, this was told to you and ADJ, but just as recently as two days ago, there is a post about ableism. (this as a post from an
            individual is great - as TST WA not acceptable)."

            So to be clear, this page thinks ableism, misogyny, and racism are superstitions, fascists are bad, transphobes can shut the
            fuck up, and the only good bootlickers do it for a kink and not because they love making excuses for cops killing people.

            No gods, no masters.

            Be gay, do crime, hail Satan



               52                                                   92 Comments 6 Shares




https://www.facebook.com/TheSatanicTempleWashington/posts/2908371459185891?__tn__=K-R                                                         3/3
